Detailed action
Summary
1. The office action is in response to application filed on 12/22/2020.
2. Claims 1-17 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…Wherein timer circuitry configured to generate a timing signal representing a duration of the first state based on input and output voltages of the voltage converter system; control logic coupled to the switch and the timer circuitry, and configured to generate the first control signal based on a second control signal, in which the second control signal is based on a feedback voltage and a reference voltage; and
timer control circuitry coupled to the control logic and the timer circuitry, and configured to: detect a phase difference between the first control signal and the second control signal; and adjust the timer circuitry to change the duration based on the phase difference.”

Dependent claims 2-9 are allowable by virtue of their dependency.

Regarding claim 10. The prior art fails to teach “…Wherein timer circuitry configured to generate a timing signal representing a duration of the first state based on input and output voltages of the voltage converter system; control logic coupled to the timer circuitry and adapted to be coupled to the switch, and configured to generate the first control signal based on a second control signal, in which the second control signal is based on a feedback voltage and a reference voltage; and timer control circuitry coupled to the control logic and the timer circuitry, and configured to: detect a phase difference between the first control signal and the second control signal; and adjust the timer circuitry to change the duration based on the phase difference.”

Dependent claims 11-17 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170201174 Li disclose power converter with improved load transient response and associated control method.
US 9362822 Rozek disclose average load current detector a multi-mode switching converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
 /ADOLF D BERHANE/ Primary Examiner, Art Unit 2838